
	
		III
		109th CONGRESS
		2d Session
		S. RES. 502
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2006
			Mr. Lautenberg (for
			 himself and Mr. Menendez) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating all of the contestants of
		  the 2006 Scripps National Spelling Bee. 
	
	
		Whereas the Scripps National Spelling Bee is the largest
			 and longest-running educational promotion in the United States, and is
			 administered by the E.W. Scripps Company and 268 local sponsors, most of whom
			 publish daily and weekly newspapers;
		Whereas the 2006 Scripps National Spelling Bee began with
			 275 competitors from across the United States, American Samoa, the Bahamas,
			 Canada, Europe, Guam, Jamaica, New Zealand, Puerto Rico, and the Virgin
			 Islands, each of whom had qualified for the contest by winning
			 locally-sponsored spelling bees;
		Whereas Miss Katharine Kerry Close is an
			 8th-grade student at the H.W. Mountz School in Spring Lake, New Jersey;
		Whereas the 13-year-old Miss Close first competed in the
			 Scripps National Spelling Bee as a 9-year-old, tied for 7th place in 2005, and
			 competed for the 5th time this year, sponsored by the Asbury Park Press and the
			 Home News Tribune;
		Whereas Miss Close has spent between 1 hour and 2 hours a
			 day looking up words and their origins during the previous 5 years, yet has
			 still found time for sailing, playing soccer, and going to the mall and the
			 movies with her friends;
		Whereas Miss Close survived 19 rounds of fierce
			 competition this year and won the 2006 Scripps National Spelling Bee in the
			 20th round by correctly spelling ursprache, which is defined as
			 a parent language, especially one reconstructed from the evidence of
			 later languages; and
		Whereas the achievement of Miss Close brings an immense
			 sense of pride to H.W. Mountz School, her hometown of Spring Lake, and the
			 entire State of New Jersey: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates all of the contestants of the
			 2006 Scripps National Spelling Bee; and
			(2)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to the H.W. Mountz School, located in Spring Lake, New
			 Jersey.
			
